DETAILED ACTION
This communication is in response to the Application filed on 10/01/2020. Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 (2), 02/19/2021, 06/02/2021, 10/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,847,165. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10, 847,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the Table Below for the corresponding limitation.
The following claims from the instant application map to the issued patent as follows:

Claim 1 (I): Claim 1 (P); Claim 2 (I): Claim 2 (P); Claim 3 (I): Claim 3 (P); Claim 4 (I): Claim 4 (P); Claim 5 (I): Claim 5 (P); Claim 7 (I): Claim 6 (P); Claim 8 (I): Claim 7 (P); Claim 9 (I): Claim 8 (P); Claim 10 (I): Claim 9 (P); Claim 11 (I): Claim 10 (P); Claim 12 (I): Claim 11 (P); Claim 13 (I): Claim 12 (P); Claim 14 (I): Claim 13 (P); Claim 15 (I): Claim 14 (P); Claim 16 (I): Claim 15 (P).
Instant Application: 17060339
Issued Patent: US 10,847,165
Claim 1: A method of liveness detection in a device, the method comprising: 

receiving a speech signal from a voice source; 


generating and transmitting an ultrasound signal through a transducer of the device; 


detecting a reflection of the transmitted ultrasound signal; 


detecting Doppler shifts in the reflection of the generated ultrasound signal; and 



identifying whether the received speech signal is indicative of liveness of a speaker based on the detected Doppler shifts, and the method further comprising: 


obtaining information about a position of the device; and 


adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device.


Claim 1: A method of liveness detection in a device, the method comprising: 

receiving a speech signal from a voice source; 


generating and transmitting an ultrasound signal through a transducer of the device;


detecting a reflection of the transmitted ultrasound signal; 


detecting Doppler shifts in the reflection of the generated ultrasound signal; and 



identifying whether the received speech signal is indicative of liveness of a speaker based on the detected Doppler shifts, and the method further comprising: 


obtaining information about a position of the device; and


adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device, wherein the device is a mobile phone comprising at least a first transducer at a lower end of the device and a second transducer at an upper end of the device, and wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: transmitting the ultrasound signal from the first transducer at an intensity in the range of 70-90 dB SPL at 1 cm if the information about the position of the device indicates that the device is being used in a close talk mode. 




Claim Objections
Claim 10 is objected to because of the following informalities: “far talk” should be “far field” as per the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) in view of Wullf (US 2013/0279297).
As to claim 1, 15, and 16, Lukasz teaches a method of liveness detection in a device, the method comprising: 
receiving a speech signal from a voice source (see [0048], where uttered speech is recorded); 
generating and transmitting an ultrasound signal through a transducer of the device (see [0041], where a ultrasonic signal is emitted by the emitter based on sine function); 
detecting a reflection of the transmitted ultrasound signal (see [0050], where reflected signal is captured); 
detecting Doppler shifts in the reflection of the generated ultrasound signal (see [0042], where Doppler used in observing change in frequency of a wave and see [0062]); and 
identifying whether the received speech signal is indicative of liveness of a speaker based on the detected Doppler shifts (see [0043], 
However, Lukasz does not specifically teach the method further comprising: obtaining information about a position of the device; and adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device.
Wulff teaches obtaining information about a position of the device (see [0010], where location and orientation of an transmitting device determined and see Figure 2, step 204); and adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device (see Figure 2, step 206, where emitter is driven in a mobile device that is more oriented towards receiver and see [0031]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).
As to claims 15-16, apparatus claims 15-16 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 15-16 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Lukasz teaches the system in Figure 2 and see [0026] where computer readable medium is described and see [0025], where computer and program also described.

As to claim 3, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Wulff teaches wherein the device has multiple transducers, and wherein adapting the generating and transmitting of the ultrasound signal comprises: selecting the transducer in which the ultrasound signal is generated (see [0031], where driving one of the emitters that is most oriented towards the receiver).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).

	As to claim 4, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
	Furthermore, Wulff teaches wherein obtaining information about a position of the device comprises obtaining information about an orientation of the device (see Figure 2, step 206 and 202, where orientation of device determined).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as  Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).
	
As to claim 13, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Lukasz teaches comprising obtaining information about the position of the device from one or more of the following: gyroscopes (see Lukasz [0014], gyroscope, accelerometers, proximity sensors, light level sensors, touch sensors, sound level sensors (see Lukask [0052], microphones), and a camera.

As to claim 14, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Wulff teaches for use in a voice biometrics system, wherein identifying whether the received speech signal is indicative of liveness comprises determining whether the received speech signal may be a product of a replay attack (see [0078], where imposter attack is ruled out since all three steps resulted in acceptable decision).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) un view of Wullf (US 2013/0279297), as applied in claim 1, and further in view of Calvarese (US 2015/0036462).
As to claim 2, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein adapting the generating and transmitting of the ultrasound signal comprises: adjusting a transmit power of the ultrasound signal.
Calvarese does teach wherein adapting the generating and transmitting of the ultrasound signal comprises: adjusting a transmit power of the ultrasound signal (see [0047], where adapting of the transmit power level of an ultrasonic burst).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the adapting as taught by Calvarese for the purpose of locating a device while eliminating prior issues (see Calvarese [0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) in view of Wullf (US 2013/0279297), as applied in claim 1, and further in view of Visser (US 2012/0224456).
As to claim 5, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
 Lukasz in view of Wulff does not specifically teach wherein obtaining information about a position of the device comprises obtaining information about a distance of the device from the voice source.
Visser is cited to disclose wherein obtaining information about a position of the device comprises obtaining information about a distance of the device from the voice source (see [0165], where distance between sensing device and sound source is determined).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the distance as taught by Visser for the purpose of performing spatially selective processing operation with respect to multichannel signals (see Visser [0165).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) in view of Wullf (US 2013/0279297), as applied in claim 1, and further in view of Connor (US 7,492,913).
As to claim 10, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: preventing transmission of the ultrasound signal if the information about the position of the device indicates that the device is being used in a far talk mode.
Connor does teach wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: preventing transmission of the ultrasound signal if the information about the position of the device indicates that the device is being used in a far talk mode (see claim 8, where selected speakers are disabled considered not near the user).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the  position   as taught by Connor for the purpose of providing audio only corresponding to user location (see Connor claim 8).

As to claim 12, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein obtaining information about a position of the device comprises obtaining information as to which of multiple loudspeaker transducers is closest to the voice source, and adapting the generating and transmitting of the ultrasound signal comprises transmitting the ultrasound signal primarily or entirely from that loudspeaker.
Connor teaches obtaining information about a position of the device comprises obtaining information as to which of multiple loudspeaker transducers is closest to the voice source, and adapting the generating and transmitting of the ultrasound signal comprises transmitting the ultrasound signal primarily or entirely from that loudspeaker (see claim 1+8, where the speakers which are close to the user are enabled, whereas others are disabled).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the position   as taught by Connor for the purpose of providing audio only corresponding to user location (see Connor claim 8).

Allowable Subject Matter
Claim 6-9 and 11 would be allowable if rewritten to overcome the rejection(s) under Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Further, the filing of a TD for claims 7 and 11 is sufficient in order to overcome the Obviousness Double Patenting rejection above. Claim 6 would need to be cancelled or further amended to overcome the Statutory Double Patenting rejection above. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior arts of record teach the limitations as recited in claims 6 and 7. More specifically, none of the cited prior art teaches “wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: transmitting the ultrasound signal from the first transducer at an intensity in the range of 70-90dB SPL at 1cm if the information about the position of the device indicates that the device is being used in a close talk mode” and “wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: transmitting the ultrasound .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/25/2022